DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2019 (5 total IDS documents) and 12/27/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 9,351,731. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 2 of the instant Application, Claim 8 of U.S. Patent No. 9,351,731 recites essentially all elements of the claimed invention including a buttress having stiffened region (which must have a greater rigidity than the remainder of the buttress) and although Claim 8 of USP 9,351,731 does not explicitly recite the anvil assembly and cartridge body being comprised in a jaw assembly, this is a well-known feature in the art of surgical staplers and therefore, is not viewed as a patentably distinguishable feature. 
Regarding Claim 12 of the instant Application, the claim is not patentably distinct over Claims 1 and 8 of U.S. Patent No. 9,351,731.
Note: Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 2, lines 7-9 recite “the surgical buttress releasably attached to the tissue contacting surface of the anvil or staple cartridge jaw member by the at least one stiffened region”. This limitation renders the claim indefinite as it is unclear as to whether the Applicant is attempting to claim that the stiffened region attaches the buttress to the jaw member or if the buttress is merely attached in an area “by” the at least one stiffened region. 
Regarding Claim 12, lines 6-8 recite “the surgical buttress releasably attached to the tissue contacting surface of the anvil or staple cartridge jaw member by the at least one stiffened region”. This limitation renders the claim indefinite for essentially the same reason as Claim 2 as outlined above. Further specifically regarding Claim 12, “the tissue contacting surface of the anvil or staple cartridge jaw member by the at least one stiffened region” as recited in the same limitation further renders the claim indefinite as “the anvil or staple cartridge jaw member” and the associated “the tissue contacting surface” both lack antecedent basis within the claim. 
Claims 3-11 and 13-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trumbull (US Patent 5,263,629). 

Regarding Claim 12, Trumbull discloses a staple cartridge assembly (50, 52; Figure 1 and 3) for use with a surgical stapling apparatus (10), the staple cartridge assembly comprising: 
a cartridge body (50) including a tissue contacting surface defining a plurality of staple retaining slots (53) and a longitudinal slot (as shown; Col 3, lines 20-28); and 
a surgical buttress (52) including a buttress body (52) having a first rigidity (areas of 52 not attached to cartridge 50) and at least one stiffened region (areas of “ultrasonic welds”; Col 3, lines 34-37) defined in the buttress body (52) having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the surgical buttress (52) releasably attached to the tissue contacting surface of the staple cartridge body (50) or a tissue contacting surface (i.e. 66, 68; Figure 7) of an anvil (60; note the 112 rejections above) by the at least one stiffened region (region of “ultrasonic welds”, see explanation above; Col 3, lines 34-37, lines 54-58).
  
Regarding Claim 13, Trumbull discloses the surgical buttress (52) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (as clearly depicted in Figures 1 and 3). 
 
Claims 12-15 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dalessandro (US Patent 6,273,897). 

Regarding Claim 12, Dalessandro discloses a staple cartridge assembly (50, 52; Figure 1 and 3) for use with a surgical stapling apparatus (10), the staple cartridge assembly comprising: 
a cartridge body (50) including a tissue contacting surface (58) defining a plurality of staple retaining slots (53) and a longitudinal slot (59; Col 3, lines 23-32); and 
a surgical buttress (52) including a buttress body (52) having a first rigidity (areas of 52 not including 57) and at least one stiffened region (portions of 52 including 57; see “Annotated View of Figure 9” as an example of what is interpreted as the stiffened regions) defined in the buttress body (52) having a second rigidity greater than the first rigidity (note that since the thickness of the buttress is increased by projection, the rigidity of that portion of the buttress will be increased at least in the direction in which the thickness is increased), the surgical buttress (52) releasably attached to the tissue contacting surface (58) of the staple cartridge body (50) or a tissue contacting surface (i.e. 66, 68; Figure 7) of an anvil (60; note the 112 rejections above) by the at least one stiffened region (region of projections 57; Figures 3, 7 and 9; Col 3, lines 50-60 and Col 4, lines 6-18).


    PNG
    media_image1.png
    136
    442
    media_image1.png
    Greyscale

Annotated View of Figure 9
  
Regarding Claim 13, Dalessandro discloses the surgical buttress (52) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (as clearly depicted in Figures 1 and 3).  

Regarding Claim 14, Dalessandro discloses the at least one stiffened region (57) is defined in the proximal end portion of the surgical buttress (52; note that the stiffened region 57 clearly extends across substantially the entire longitudinal length of the buttress and therefore even if it does not reach the “end”, it can be viewed as defined in an “end portion” as a “portion” includes an area that is not exclusive to an end edge; see Figure 1 and the embodiment of Figure 13a,14a which depict the stiffened regions thereof extending from one “end portion” to another).  

Regarding Claim 15, Dalessandro discloses the at least one stiffened region (57) is defined in the distal end portion of the surgical buttress (52; see explanation in Claim 14 above).  

Regarding Claim 18, Dalessandro discloses the at least one stiffened region (57) is disposed proximal or distal to the staple retaining slots (53) defined in the tissue contacting surface (58) of the cartridge body (50; note that the stiffened region extends along the slot 59 and therefore is distal and proximal to several retaining slots).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trumbull (US Patent 5,263,629), in view of Huitema (US PGPUB 2009/0206143).
Regarding Claims 14-18, Trumbull discloses essentially all elements of the claimed invention but fails to explicitly disclose an arrangement of the ultrasonic welds such that the at least one stiffened region is defined in the proximal end portion of the surgical buttress, defined in the distal end portion of the surgical buttress, extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body, transversely across the longitudinal slot defined in the tissue contacting surface of the cartridge body and disposed proximal or distal to the staple retaining slots defined in the tissue contacting surface of the cartridge body.
Huitema teaches another surgical stapling apparatus (10; Figure 3) which comprises a buttress body (36a, 36a’; Figure 11 or 502; Figures 29-30) which is releasably attached to the tissue contacting surfaces of the anvil (24, 526) and cartridge (26, 522) jaw assemblies by connections such as pins (38) or adhesive (512; Figures 29, 30) wherein the connections (pins or adhesive) are positioned along an outer perimeter of the buttress body (36a, 36a’, 502; Paras. 0084, 0103). Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement as the claimed placement/arrangement of the stiffened regions as claimed in Claims 14-18.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions of Trumbull along the outer perimeter of the buttress as taught by Huitema. By modifying Trumbull in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged with tissue as taught by Huitema (see Para. 0084).  


Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trumbull (US Patent 5,263,629), in view of Grant (US Patent 6,592,597).

Regarding Claim 2, Trumbull discloses a surgical stapling apparatus (10; Figure 1), comprising: 
a jaw assembly (20, 40, 50, 60) including an anvil jaw member (60) having a tissue contact surface (66,68; Figure 7) and a staple cartridge jaw member (50) having a tissue contacting surface (58); and 
a surgical buttress (52) including a buttress body (52) having a first rigidity (areas of 52 not attached to cartridge 50) and at least one stiffened region (areas of “ultrasonic welds”; Col 3, lines 34-37) defined in the buttress body (52) having a second rigidity greater than the first rigidity (note that any form of “connection” can be viewed as “stiffening” and further an “ultrasonic weld” requires pressure to create the weld which will lead to a stiffened portion of the buttress body), the surgical buttress (52) releasably attached to the tissue contacting surface of the staple cartridge jaw assembly (50) or a tissue contacting surface (i.e. 66, 68; Figure 7) of the anvil jaw assembly (60; note the 112 rejections above) by the at least one stiffened region (region of “ultrasonic welds”, see explanation above; Col 3, lines 34-37, lines 54-58).
Trumbull further discloses the principles of the invention can be used in other types of surgical staplers (see Col 5, lines 3-19), however, Trumbull fails to explicitly disclose the stapling apparatus (10) comprising an elongate tubular member having a distal end wherein the jaw assembly is mounted on the distal end. 
Attention can be brought to Grant which teaches a surgical stapling apparatus (20; Figure 1), comprising an elongate tubular member (30) having a distal end (as shown) and a jaw assembly (35) mounted on the distal end of the elongate tubular member (30).
Trumbull mentions the use of the invention with an endoscopic instrument (Col 5, lines 15-19). The use of elongated tubular members with surgical stapling instruments is a well-known feature in the art. It would have been obvious to one of ordinary skill in the art to have used the buttress and its attachment means of Trumbull in an apparatus such as that of Grant. By utilizing the apparatus of Grant, the apparatus can be used in a minimally invasive manner and can have a much greater reach relative to the handle of the operator while achieving the benefits of the buttress and its attachment of Trumbull.

Regarding Claim 3, Trumbull, as modified, discloses the surgical buttress (52) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (as clearly depicted in Figures 1 and 3).  

Claims 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant (US Patent 6,592,597), in view of Trumbull (US Patent 5,263,629), as applied to Claims 3 and 13, and in further view of Huitema (US PGPUB 2009/0206143).
Regarding Claims 4-11, Trumbull, as modified, discloses essentially all elements of the claimed invention including first and second stiffened regions (given the plural weld portions as disclosed), but fails to explicitly disclose an arrangement of the ultrasonic welds such that the at least one stiffened region is defined as the first stiffened region in the proximal end portion of the surgical buttress, the second stiffened region defined in the distal end portion of the surgical buttress, each stiffened region extending across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body, each stiffened region extending transversely across the longitudinal slot defined in the tissue contacting surface of the cartridge body and the first and second stiffened regions are respectively disposed proximal or distal to the staple retaining slots defined in the tissue contacting surface of the staple cartridge jaw member.
See the teachings of Huitema (see previous rejection above) Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement as the claimed placement/arrangement of the stiffened regions as claimed in Claims 4-11.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions of Trumbull along the outer perimeter of the buttress as taught by Huitema. By modifying Trumbull in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged with tissue as taught by Huitema (see Para. 0084).

Claims 2-5, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant (US Patent 6,592,597), in view of Trumbull (US Patent 5,263,629).

Regarding Claim 2, Grant discloses a surgical stapling apparatus (20; Figure 1), comprising: 
an elongate tubular member (30) having a distal end (as shown); 
a jaw assembly (35) mounted on the distal end of the elongate tubular member (30), the jaw assembly (35) including an anvil jaw member (40) having a tissue contact surface (41) and a staple cartridge jaw member (31, 45) having a tissue contacting surface (46; Col 5, lines 26-39); and 
a surgical buttress (60, 61) including a buttress body having a first rigidity and the surgical buttress (60, 61) releasably attached (via adhesive 66; Figures 2-3) to the tissue contacting surface (41) of the anvil (40) or staple cartridge jaw member (31, 45) to form a stiffened connection between the jaw members and the buttress (60,61; Col 6, lines 15-34; note when the adhesive dries, the connection points can be viewed as “stiffened”).
However, Grant fails to explicitly disclose the buttress body comprising at least one stiffened region defined therein having a second rigidity greater than the first rigidity such that the buttress is releasably attached by the at least one stiffened region.  
Attention can be brought to the teachings of Trumbull which includes this feature (see the 102(b) rejection of Claim 12 above). 
Trumbull further mentions that adhesive or ultrasonic bonds can be utilized (see Col 3, lines 34-37 and lines 55-58).It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Grant such that ultrasonic welding is used to attach the buttresses to the tissue contacting surfaces as taught by Trumbull. By utilizing the ultrasonic welds as taught by Trumbull in the surgical stapling apparatus of Grant, the buttress can be releasably secured and left behind when the stapler is removed as taught by Trumbull (Col 3, lines 28-32) and with the ultrasonic welds specifically, the securing/attachment can be accomplished without the use of additional fastening materials such as adhesives, clips, pins, etc.

Regarding Claim 3, Grant, as modified, discloses the surgical buttress (60, 61) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (clearly depicted).  

Regarding Claims 4 and 5, Grant, as modified, discloses at least one stiffened region (ultrasonic weld portions of Trumbull) is defined in the proximal end portion and the distal end portion of the surgical buttress (see Figure 2 of Grant as the adhesive 66 placement is clearly depicted as extending from a proximal end “portion” to a distal end “portion” and therefore, as modified to be substituted with an ultrasonic weld, the stiffened area would be positioned as claimed).  

Regarding Claim 12, Grant discloses a staple cartridge assembly (31, 45, 60; Figure 1) for use with a surgical stapling apparatus (20), the staple cartridge assembly comprising: 
a cartridge body (45) including a tissue contacting surface (46) defining a plurality of staple retaining slots (47; Figure 2) and a longitudinal slot (see Figure 2); and 
a surgical buttress (60, 61) including a buttress body having a first rigidity and, the surgical buttress (60, 61) releasably attached (via adhesive 66; Figures 2-3) to the tissue contacting surface (41) of the anvil (40) or staple cartridge jaw member (31, 45) to form a stiffened connection between the jaw members and the buttress (60,61; Col 6, lines 15-34; note when the adhesive dries, the connection points can be viewed as “stiffened”).
However, Grant fails to explicitly disclose the buttress body comprising at least one stiffened region defined therein having a second rigidity greater than the first rigidity such that the buttress is releasably attached by the at least one stiffened region.  
Attention can be brought to the teachings of Trumbull which includes this feature (see the 102(b) rejection of Claim 12 above). 
Trumbull further mentions that adhesive or ultrasonic bonds can be utilized (see Col 3, lines 34-37 and lines 55-58).It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Grant such that ultrasonic welding is used to attach the buttresses to the tissue contacting surfaces as taught by Trumbull. By utilizing the ultrasonic welds as taught by Trumbull in the surgical stapling apparatus of Grant, the buttress can be releasably secured and left behind when the stapler is removed as taught by Trumbull (Col 3, lines 28-32) and with the ultrasonic welds specifically, the securing/attachment can be accomplished without the use of additional fastening materials such as adhesives, clips, pins, etc.

Regarding Claim 13, Grant, as modified, discloses the surgical buttress (60, 61) has a rectangular shape (as shown) including first and second longitudinal side portions and proximal and distal end portions (clearly depicted).  
 
Regarding Claims 14 and 15, Grant, as modified, discloses at least one stiffened region (ultrasonic weld portions of Trumbull) is defined in the proximal end portion and the distal end portion of the surgical buttress (see Figure 2 of Grant as the adhesive 66 placement is clearly depicted as extending from a proximal end “portion” to a distal end “portion” and therefore, as modified to be substituted with an ultrasonic weld, the stiffened area would be positioned as claimed).  

Claims 6-11 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grant (US Patent 6,592,597), in view of Trumbull (US Patent 5,263,629), as applied to Claims 3 and 13, and in further view of Huitema (US PGPUB 2009/0206143).
Regarding Claims 6-11 and 16-18, Grant, as modified, discloses several features of the claimed invention including the features of claims 3 and 13 and further discloses the at least one stiffened region comprising first and second stiffened regions (different welded regions as taught by Trumbull) but fails to explicitly disclose the at least one stiffened region:
-extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body (Claims 6 and 16),
-extends transversely across a longitudinal slot defined in the tissue contacting surface of the anvil or staple cartridge jaw member (Claims 7 and 17),
-the first stiffened region defined in the proximal end portion of the surgical buttress and the second stiffened region defined in the distal end portion of the surgical buttress (Claim 8), 
-each of the first and second stiffened regions extends across a width of the surgical buttress from the first longitudinal side portion to the second longitudinal side portion of the buttress body (Claim 9), 
-each of the first and second stiffened regions extends transversely across a longitudinal slot defined in the tissue contacting surface of the anvil or staple cartridge jaw member (Claim 10), and 
-the first and second stiffened regions are respectively disposed proximal and distal to staple retaining slots defined in the tissue contacting surface of the staple cartridge jaw member/cartridge body (Claims 11 and 18).  
	Again, attention can be pointed to the teachings of Huitema. Huitema teaches another surgical stapling apparatus (10; Figure 3) which comprises a buttress body (36a, 36a’; Figure 11 or 502; Figures 29-30) which is releasably attached to the tissue contacting surfaces of the anvil (24, 526) and cartridge (26, 522) jaw assemblies by connections such as pins (38) or adhesive (512; Figures 29, 30) wherein the connections (pins or adhesive) are positioned along an outer perimeter of the buttress body (36a, 36a’, 502; Paras. 0084, 0103). Note that the positioning of the connections (pins 38 and adhesive 502) along the outer perimeter leads to a teaching of the connections comprising the same placement/arrangement as the claimed placement/arrangement of the stiffened regions as claimed in Claims 6-11 and 16-18.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have positioned the stiffened/weld regions (as taught by Trumbull) incorporated into Grant along the outer perimeter of the buttress as taught by Huitema. By modifying Grant in this manner, the positioning of the stiffened regions will prevent, or at least assist in preventing, the buttress material from peeling away from the staple cartridge and/or the anvil face when instrument is inserted through a trocar or engaged 
with tissue as taught by Huitema (see Para. 0084).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Huitema (US PGPUB 2009/0206143-mentioned in the rejections above) discloses another buttress body (336; Figures 23-24) comprising thickened, and hence, stiffened portions (see 318) which releasably attach to the tissue contacting surface of the cartridge (see Para. 0093). 
-Mooradian (USP 7,128,748) discloses buttress bodies with thickened/stiffened regions for attachment to the cartridge and/or anvil. 
-Baumann (US PGPUB 2005/0059996) discloses stiffened regions of buttresses. 
-Weisenburgh (US PGPUB 2013/0075447) discloses heating a buttress to attach it to a cartridge.
-Schulte (US PGPUB 2011/0282446) discloses using adhesive, heat welding, and/or ultrasonic welding to attach films (507, 508) to the clamping members.
-Hamilton (USP 6,325,810) discloses the use of low temperature melt adhesive to attach the buttress.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/24/2021